Citation Nr: 1647384	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a service-connected right knee disability, to include arthritis and chondromalacia.

2.  Entitlement to service connection for a left knee disability, to include arthritis and chondromalacia, to include as secondary to a service-connected right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied service connection for a left knee disability, a rating in excess of 20 percent for a right knee disability, and entitlement to TDIU.  The Veteran subsequently withdrew his claim for TDIU, but then put in a new claim for TDIU, the denial of which he appealed.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2014.  A transcript of the hearing has been associated with the Veteran's claim file.

The Board notes that in the April 2014 remand, the RO was instructed to issue a Statement of the Case (SOC) on the issue of TDIU.  An SOC was issued in June 2015 and the Veteran did not submit a VA Form 9 Substantive Appeal within the response period.  However, in January 2016, the RO issued a Supplemental Statement of the Case (SSOC), on which it included the issue of entitlement to TDIU.  Therefore the issue is considered to be on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, it appears that the Veteran may currently be incarcerated in Dallas County, as well as having prior dates of incarceration this year.  Upon remand the Veteran's incarceration dates should be verified, including whether he is currently incarcerated. 

Next, any updated VA medical center (VAMC) records should be obtained.  

Next, the Veteran reported prior vocational rehabilitation.  All vocational rehabilitation records, including from any prior claims for vocation rehabilitation should be obtained.  

Further, in accordance with the April 2014 remand, the Veteran was scheduled for VA examinations for his knees, however, there is no record of the examination letter being sent to the Veteran, and the Veteran did not attend the scheduled examinations.  Therefore, upon remand, the Veteran should be scheduled for new examinations and notification sent to the Veteran and his representative.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Finally, the Board notes that while a combined-effects medical opinion is not required in every case in order to adjudicate the issue of entitlement to TDIU, it must be explained how the evidence of record supports a determination that the combined effects of the Veteran's multiple service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment.  See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013). In this case, there is a need for evidence that addresses the cumulative effect of the Veteran's disabilities (namely, depression as secondary to the service-connected right knee disability rated as 30 percent disabling, degenerative arthritis of the right knee rated as 20 percent disabling, and medial epicondylitis of the left elbow rated as non-compensable) on his employability. Therefore, the Board finds that further development is required before a determination can be made.

Accordingly, the case is REMANDED for the following actions:

1.  Verify dates of incarceration for the Veteran and whether he is currently incarcerated.  

2.  Obtain any updated VAMC treatment records. 

3.  Obtain any outstanding vocational rehabilitation and counseling files.

4.  After undertaking the development listed above, schedule the Veteran for a new VA examination with an appropriate medical professional in order to ascertain the nature and etiology of his left knee disability, and the nature of his service-connected right knee disability.  The claims file must be made available to and reviewed by the examiner.  A note that it was reviewed should be included in the report.  

A copy of the exam notification letter sent to the Veteran and his representative and should be associated with the claims file.  If the Veteran is currently incarcerated, the RO/AMC should work with the facility to schedule an examination. 

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions with respect to the left knee disability:  

a) Did the Veteran's left knee disability, to include chondromalacia and arthritis, manifest to a compensable degree within one year of separation from service?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was caused by the Veteran's service-connected right knee disability?

For the purposes of this question, the Veteran is already service-connected for a right knee disability, and therefore the presence of that disability has been established.

c) If the right knee disability did not cause the left knee disability, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was aggravated (permanently worsened beyond its natural progression) by the right knee disability?

Again, the presence of a right knee disability has already been established.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of left knee disability by the service-connected disability.

d) If the Veteran's left knee disability did not manifest within one year after separation from service and is not caused or aggravated by the right knee disability, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinion should be provided.  In forming the opinion, the examiner must consider all lay statements of record.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

With respect to the Veteran's service-connected right knee disability, all indicated testing, including X-rays, should be accomplished including particularly range of motion testing in degrees and whether repetition of motion causes a further decrease in range of motion or increase in pain.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing of the right knee and the paired joint.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

If ankylosis is present, this should also be noted.

The supporting rationale for all opinions expressed must be provided.

5.  Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment. 

In proffering an opinion, the examiner should review the electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks. The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

6.  Thereafter, readjudicate the issues on appeal as noted above, including the claim for TDIU, including on an extraschedular basis if the Veteran does not meet the schedular requirements.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




